 Case 4:20-cv-00980-KPJ Document 37 Filed 04/28/21 Page 1 of 3 PageID #: 241




                          UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

                                                   )
 MORINVILLE,                                       )
                                                   )
                Plaintiff,                         )
                                                   )       Case No. 20-cv-00980-ALM-KPJ
                v.                                 )
                                                   )
 OVERWATCH DIGITAL HEALTH, INC.
                                                   )
 ET. AL,
                                                   )
                Defendants.                        )
                                                   )

   UNOPPOSED MOTION OF CLIVE BARRETT, EMMANUEL CORREIA, RISION
      LIMITED, AND BIOEYE LTD FOR ENTRY OF PROTECTIVE ORDER

       Clive Barrett, Emmanuel Correia, and Rision Limited (collectively the “Joint Defendants”)

and BioEye Ltd. (“BioEye”), by and through their undersigned counsel, file this motion (the

“Motion”) for entry of a protective order, substantially in the form annexed hereto (the “Proposed

Order”). In support of the Motion, the Defendants respectfully state as follows:

       1.      Discovery in this action may involve the disclosure of confidential and proprietary

business, technical, and financial information. As a result, BioEye and the Joint Defendants request

that the Court enter the Proposed Order to protect against the disclosure of any such information

and to ensure that such information will be used only for the purposes of this action.

       2.      The Proposed Order is based on this Court’s form protective order. BioEye and the

Joint Defendants believe that such order will adequately protect the parties’ confidential

information.

       3.      At the Rule 26(f) conference among the parties, counsel for BioEye and the Joint

Defendants raised the need for a protective order. The Plaintiff and counsel for Overwatch Digital

Health, Inc. do not oppose the entry of the Proposed Order.
 Case 4:20-cv-00980-KPJ Document 37 Filed 04/28/21 Page 2 of 3 PageID #: 242




       WHEREFORE, BioEye and the Joint Defendants request that the Court enter a protective

order substantially in the form of the Proposed Order.

Dated: April 28, 2021                               PARKINS LEE & RUBIO LLP

                                                    /s/R. J. Shannon
                                                    Lenard M. Parkins (Lead Attorney)
                                                    TX Bar No. 15518200
                                                    R.J. Shannon
                                                    TX Bar No. 24108062
                                                    Pennzoil Place
                                                    700 Milam Street, Suite 1300
                                                    Houston, TX 77002
                                                    Email: lparkins@parkinslee.com
                                                             rshannon@parkinslee.com
                                                    Phone: 713-715-1660

                                                    Counsel to BioEye Ltd., Clive Barrett,
                                                    Emmanuel Correia, and Rision Limited

                                                    -and-

                                                    BRAGALONE OLEJKO SAAD PC
                                                    Terry A. Saad
                                                    TX Bar No. 24066015
                                                    2200 Ross Avenue
                                                    Suite 4500W
                                                    Dallas, TX 75201
                                                    Email: tsaad@bosfirm.com
                                                    Phone: 214-785-6670

                                                    Counsel to BioEye Ltd.




                                                2
 Case 4:20-cv-00980-KPJ Document 37 Filed 04/28/21 Page 3 of 3 PageID #: 243




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 28, 2021, the forgoing document was served on the
following parties (a) through the Court’s CM/ECF System if registered to receive such service
and (b) by U.S.P.S. first class mail, postage prepaid and email on the following parties:

Paul Morinville
514 Wharton Ave
Altoona, PA 16602
paul@morinville.net

Overwatch Digital Health, Inc.
c/o Terry Fokas, Esq.
17440 Dallas Parkway
Suite 230
Dallas, TX 75287
terryfokas_esq@yahoo.com

                                             /s/R. J. Shannon                           .




                                               3
